COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Bernard S. Williams v. Patrice Nicole Paul

Appellate case number:    01-18-00560-CV

Trial court case number: 15-2168-F425

Trial court:              425th Judicial District Court of Williamson County

        On July 11, 2018, appellant, Bernard S. Williams, filed his appellant’s brief. Appellee,
Patrice Nicole Paul, had a briefing deadline of August 10, 2018 in which to file her brief, but no
brief has been filed. On August 22, 2018, we notified appellee that we would set the case for
submission without an appellee’s brief unless appellee filed (1) a motion to extend time to file her
brief or (2) her brief accompanied by a motion to extend time. Appellee has neither filed a motion
to extend time or her appellee’s brief. Accordingly, the case is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on August 22, 2018,
requiring appellee to file either a brief or a motion to extend time to file its brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.
       .
       It is so ORDERED.


Judge’s signature: ____/s/ Sherry Radack____________
                    Acting individually  Acting for the Court

Date: __November 1, 2018______